Citation Nr: 9914209	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a jaw disorder.

5.  Entitlement to service connection for chest pains.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims on 
appeal.  The veteran, who had active service from November 
1974 to January 1977 and from November 1990 to May 1991, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review. 


REMAND

A preliminary review of the record discloses that it is not 
clear whether all of the veteran's service medical records 
have been obtained, particularly records from the veteran's 
second period of service.  The RO has repeatedly attempted to 
obtain such records by contacting the veteran's National 
Guard Unit and by requesting the veteran to contact the Unit 
to obtain the records himself.  In September 1997, the 
veteran's service representative submitted copies of service 
medical records, some of them from the veteran's second 
period of service.  It is unclear, however, whether these are 
complete.  A VA Form 21-3101, received at the RO in December 
1998, noted that the veteran's service medical records are 
being kept at a VA facility at P.O. Box 5020, St. Louis, 
Missouri, 63115-0020.  There is no indication from the claims 
folder that an attempt has been made to obtain the records 
from this address.  Therefore, the Board finds that 
additional development is necessary.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should make another attempt to 
secure the veteran's service medical 
records for his second period of service 
through official channels.  The RO should 
contact the VA facility indicated in the 
December 1998 Form 21-3101, at PO Box 
5020, St. Louis, Missouri, 63115-0020.  
If that facility reports that the records 
are kept at another location, the RO 
should request the records from that 
location

When the development requested above has been completed, the 
case should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, reflecting consideration 
of all pertinent evidence, including those service medical 
records received from the service representative in September 
1997.  The veteran and his representative should be afforded 
the applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








